J-S12003-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: K.P.-I., A             :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: K.P., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 50 EDA 2022

              Appeal from the Order Entered December 14, 2021
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                       No(s): CP-51-DP-0001196-2021


BEFORE: BENDER, P.J.E., BOWES, J., and DUBOW, J.

MEMORANDUM BY BENDER, P.J.E.:                          FILED AUGUST 19, 2022

       K.P. (“Mother”) appeals from the order adjudicating K.P.-I. (“Child”),

born in November of 2021, a dependent child and suspending Mother’s

visitation with Child until Mother met her mental health program objectives

for at least 90 days. After review, we affirm.

       The juvenile court provided the following summary in its opinion:

       On December 14, 2021, the trial court held an adjudicatory
       hearing for Child. Mother was present at this hearing. The trial
       court heard testimony from the [Philadelphia Department of
       Human Services (“DHS”)] Investigator, the [Community Umbrella
       Agency (“CUA”)] Supervisor, and Mother. Child was adjudicated
       dependent[,] and she was fully committed to DHS. At this time,
       Mother’s visits were suspended due to a finding of grave threat.[1]
____________________________________________


1 The trial court’s determination that Mother was a grave threat to Child was
based on the evidence presented at the dependency hearing. The court noted
that Mother’s involvement with DHS began in 2012, which resulted in the
involuntary termination of Mother’s rights to three children. Additionally,
(Footnote Continued Next Page)
J-S12003-22


       Mother’s visits could resume once she showed consistency in her
       mental health treatment for at least ninety-days, at which time
       they could be modified to bi-weekly one-hour visits, line of
       sight/line of hearing supervised at the agency. Mother was also
       to provide an updated treatment plan and progress report prior to
       visits being re-implemented. Mother was also referred to the
       Clinical Evaluation Unit (“CEU”) for a forthwith full drug and
       alcohol screen, dual diagnosis assessment, monitoring, and five
       random screens prior to the next court date. Mother was ordered
       to enroll in a dual diagnosis program, consistently attend such
       program, and provide updated treatment plans and progress
       reports. Mother was also referred to Behavioral Health Services
       (“BHS”) for evaluation and recommendations.         Mother was
       ordered to verify employment and provide proof of income to …
       [CUA] monthly, comply with CUA, remain in contact with CUA, and
       comply with a home assessment CUA was ordered to complete.
       Mother’s referral to family school was also suspended until she
       showed consistency in her mental health program. Mother was
       also ordered to sign all necessary releases and consents. On
       December 27, 2021, Mother’s [c]ounsel filed this appeal on behalf
       of Mother.

Trial Court Opinion (“TCO”), 2/2/22, at 3-4.      As noted above, the court

adjudicated Child dependent and ordered that visitation be suspended until

Mother showed consistency in the mental health program for a ninety-day

period. Additionally, the court scheduled the next hearing to take place on

March 1, 2022.

       On appeal, Mother raises the following issue for our review:

       Whether the trial court committed reversible error when it
       suspended Mother’s visits with her minor [C]hild upon insufficient
       evidence that Mother presents a grave threat to the [C]hild?

____________________________________________


another of Child’s siblings and Mother tested positive for PCP at the time of
that sibling’s birth.    That sibling died when in Mother’s care.       These
occurrences were only some of Mother’s actions that contributed to the court’s
determination that Mother presented a grave threat to Child. Some other
actions by Mother were her combativeness and aggressiveness.

                                           -2-
J-S12003-22



Mother’s brief at 6.

      Before we may address Mother’s issue, “we must determine whether the

order[] from which Mother appealed [is] appealable, because appealability

implicates our jurisdiction.” In the Interest of J.M., 219 A.3d 645, 650 (Pa.

Super. 2019) (citing In Interest of N.M., 186 A.3d 998, 1006 (Pa. Super.

2018) (quoting Kulp v. Hrivnak, 765 A.2d 796, 798 (Pa. Super. 2018)

(“[Since we] lack jurisdiction over an unappealable order, it is incumbent on

us to determine, … whether the appeal is taken from an appealable order.”))).

“Jurisdiction is purely a question of law; the appellate standard of review is de

novo and the scope of review plenary.” Id.

      The issue of appealability was raised by the guardian ad litem (“GAL”)

in her brief and Mother has not responded to this allegation. Specifically, the

GAL asserts that the suspension of Mother’s visits with Child does not dispose

of all claims and all parties and that another hearing was scheduled for March

1, 2022. Therefore, the GAL contends that the order issued was not a final

order.

      We must disagree with the GAL’s position in that we conclude that the

order appealed from is a final order. In the J.M. decision, this Court explained:

             Generally, a final order is any order that disposes of all
      claims and all parties. Pa.R.A.P. 341(b). Based upon the two-
      step procedure contemplated by the Juvenile Act for declaring a
      child dependent (i.e., an adjudication followed by a disposition,
      see 42 Pa.C.S. § 6341(c)), this Court has held that it is the
      dispositional order following a dependency adjudication that is a
      final appealable order. In Interest of C.A.M., … 399 A.2d 786
      (Pa. Super. 1979).


                                      -3-
J-S12003-22



            Unlike other types of cases, dependency matters do not end
     following a child’s disposition. See In re Tameka M., … 534 A.2d
     782, 784 (Pa. Super. 1987) (en banc) (discussing [the] unique
     ongoing nature of dependency matters), aff'd, … 580 A.2d 750,
     752 (Pa. 1990) (approving of the Superior Court’s recognition of
     the juvenile court’s “continuing plenary jurisdiction in dependency
     cases under 42 Pa.C.S.[] § 6351”).           The juvenile court is
     statutorily required to review the case periodically and issue
     orders relating to a variety of issues. 42 Pa.C.S. § 6351(e)(3),
     (f)-(g).    The purpose of the periodic review hearings is to
     “determin[e] or review[] the permanency plan of the child, the
     date by which the goal of permanency for the child might be
     achieved[,] and whether placement continues to be best suited to
     the safety, protection and physical, mental and moral welfare of
     the child.” 42 Pa.C.S. § 6351(e)(1). In many cases, it may be
     months or years after the dependency disposition before the
     Juvenile Court has occasion to enter an order that truly disposes
     of all claims and all parties, such as by return to parents and the
     cessation of dependency, termination of parental rights and
     adoption of the child, transfer of custody to family or kin, or a
     child’s aging out of the system.

            Therefore, due to dependency’s unique nature, the fact that
     further proceedings are contemplated is not dispositive of the
     finality of the order. In the Interest of J.L., 216 A.3d 233, 236
     n.1 (Pa. Super. 2019). In the dependency context, the court
     “must examine the practical consequences of the order to
     determine if the party challenging it has effectively been put out
     of court.” In re Interest of M.B., … 565 A.2d 804, 806 (Pa.
     Super. 1989). Thus, “this court acknowledges certain crucial
     points of finality when review is appropriate despite the fact that
     such determinations may later be modified by the trial court after
     further statutorily[-]mandated review hearings are held.” Id. at
     808.

J.M., 219 A.3d at 650-52 (footnotes omitted). Thus, we conclude that the

dispositional order appealed from is a final order.   Id. (noting, “it is the

Dispositional order following a dependency adjudication that is a final

appealable order.”).


                                    -4-
J-S12003-22


      However, the only issue raised by Mother involves the suspension of

visitation based upon the court’s determination that Mother presents a grave

threat to Child. As noted above in J.M., “dependency matters do not end

following a child’s disposition.” Id. at 651. Rather, the “court is statutorily

required to review the case periodically and issue orders relating to a variety

of issues.” Id. (footnote omitted). Specifically, footnote 6 in the J.M. case

provides the following explanation:

      In general, the “[j]uvenile [c]ourt has the duty to act to provide
      for the ‘protection and physical, mental and moral welfare’ of a
      dependent child.” Tameka M., 580 A.2d at 755 (quoting 42
      Pa.C.S. § 6351(a)). To that end, the Juvenile Act specifies 16
      issues to be reviewed at each permanency review hearing. See
      42 Pa.C.S. § 6351(f), (f.1). Such issues include matters relating
      to the child’s placement; the child’s permanency plan; the family’s
      progress in alleviating the circumstances that brought the child
      into care; the child’s placement goal; the timeframe to achieve
      the goal; the agency’s reasonable efforts; the child’s safety;
      services needed to transition the child to adulthood; whether the
      agency should file a petition to terminate parental rights;
      placement and visitation with the child’s sibling; and opportunities
      for the child to participate in appropriate activities. 42 Pa.C.S. §
      6351(f)(1)-(12). Additionally, the juvenile court must determine
      at every permanency hearing if and when the child should be
      returned, placed for adoption, placed with a legal custodian or fit
      and willing relative, or placed in another planned permanent living
      arrangement. 42 Pa.C.S. § 6351(f.1). Finally, the court must
      receive and evaluate any evidence of conduct by the parent that
      places the health, safety, or welfare of the child at risk, including
      evidence of the use of alcohol or controlled substance, whether or
      not the conduct was the basis for the determination of
      dependency. 42 Pa.C.S. § 6351(f.2). Based on the foregoing, the
      court shall order the continuation, modification or termination of
      placement or other disposition which is best suited to the safety,
      protection and physical, mental and moral welfare of the child. 42
      Pa.C.S. § 6351(g).




                                      -5-
J-S12003-22


Id. at 651 n.6. Thus, the suspension of Mother’s visitation does not counter

the finality of the order at issue here.

      Rather, the issue Mother raises regarding the temporary suspension of

her visitation pending the scheduled March 1, 2022 hearing does not warrant

immediate review. We conclude that the issue is premature because it could

be remedied at the scheduled hearing.          Conversely, if the trial court

subsequently    extends   the   suspension   indefinitely   or   adds   additional

requirements after Mother has complied with the mental health program, she

could appeal that order as one of the “crucial points … when review is

appropriate despite the fact that such determinations may later be modified

by the trial court.” Id. 652. Moreover, we note that,

      “[i]n rare instances, we have approved restricting or temporarily
      suspending visitation even though there has been no showing of
      such severe mental or moral deficiencies in the parent as would
      constitute a grave threat to the child’s welfare.” In re Damon
      B., … 460 A.2d 1196, 1198 (Pa. Super. 1983) (holding reduction
      of mother’s visitation rights was appropriate, even absent showing
      of mother’s severe mental or moral deficiencies which would
      constitute grave threat to child’s welfare, where visits were
      counterproductive to child’s development of any bond with
      mother, and child experienced severe stress during visits; and
      reduction of visitation was temporary and limited in time, where
      court scheduled review hearing within next seven months).




                                      -6-
J-S12003-22


In the Interest of J.G., 1531 EDA 2019, unpublished memorandum at 3 (Pa.

Super. filed December 16, 2019).2 Thus, we conclude that the issue Mother

raises is not ripe for review. Accordingly, we affirm the order from which she

has appealed.

       Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/19/2022




____________________________________________


2 See Pa.R.A.P. 126(b) (unpublished non-precedential decisions of the
Superior Court filed after May 1, 2019, may be cited for their persuasive
value).



                                           -7-